Citation Nr: 9924119	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-45 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico




THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for post traumatic stress disorder (PTSD).



INTRODUCTION

The appellant served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in January 1996, by 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).




FINDINGS OF FACT

1. Service connection was granted for PTSD by the RO in 
January 1996 and a temporary total disability evaluation 
based upon hospitalization was assigned effective from 
April 7th, 1995.  Subsequent to hospital discharge, a 30 
percent evaluation was assigned effective from June 1st, 
1995.

2. There is no objective evidence of record to establish that 
a claim for service connection for PTSD was filed prior to 
July 10th, 1995, or that a confirmed diagnosis of PTSD was 
shown prior to VA hospitalization in April 1995.



CONCLUSION OF LAW

The criteria for the assignment of an earlier effective date 
for the award of service connection for PTSD are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(B)(2)(i),(ii) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
earlier effective date for the award of service connection 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The evidence of record reflecting various 
psychiatric diagnoses including PTSD and the appellant's 
contentions regarding the onset of his disorder are deemed to 
be sufficient to render his claim plausible.

In this case, the appellant contends that he has received 
continuous treatment for PTSD since 1989 and that the 
effective date for the award of service connection for PTSD 
should therefore be in 1989.  He further argues that the 
Board in a previous remand acknowledged that his psychiatric 
disorder was chronic in nature and that there was greater 
disability than reflected by the noncompensable rating (for 
pension purposes) assigned at that time.  

After careful review of the evidence of record, the 
undersigned concludes that entitlement to an earlier 
effective date for the award of service connection for PTSD 
is not warranted.

The record reflects that the appellant first filed a claim 
with VA for service connection for PTSD in July 1995.  While 
he had pursued entitlement to nonservice-connected pension 
benefits prior to that date, he had not requested entitlement 
to service connection until he was hospitalized in April 1995 
for PTSD symptomatology.  Although he has argued that the 
Board previously acknowledged the presence of a psychiatric 
disability in a remand dated in February 1994, the Board 
notes that the issue under consideration at that time was 
entitlement to nonservice-connected pension benefits and the 
Board's analysis was concerned with the level of psychiatric 
disability in contrast to the specific diagnosis and etiology 
of the psychiatric disability.  

Pursuant to 38 C.F.R. § 3.400(2)(i), the effective date for 
the award of direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within 1 year after separation form 
service; otherwise, date of receipt of the claim, or date 
entitlement arose, whichever is later.  

In this case, the record reflects that the appellant had been 
diagnosed with various psychiatric disabilities including 
dysthymic disorder on VA examinations in March 1986 and June 
1990 and schizophrenia in May 1994.  The psychiatric 
diagnosis was not clarified until he underwent VA examination 
by a board of three psychiatrists in December 1995, during 
which a detailed review of his medical history as documented 
within the claims folder was conducted.  Based upon this 
evidence, the examiners concluded that the appellant's 
psychiatric diagnosis was PTSD which was related to his 
experiences during service.  Accordingly, the RO determined 
that service connection for PTSD was warranted.  The RO 
further concluded that since a diagnosis of PTSD was reported 
during VA hospitalization in April 1995, and that diagnosis 
was subsequently confirmed by the VA examination in December 
1995, the effective date for the award of service connection 
for PTSD would be first day of hospitalization or April 7th, 
1995.  The Board agrees.  There is no evidence of record to 
establish that the appellant's psychiatric diagnosis was 
confirmed prior to the VA examination in December 1995 by a 
board of three psychiatrists.  In fact, while PTSD was 
diagnosed on VA hospitalization in August 1993, on VA 
examination in May 1994, a diagnosis of schizophrenia was 
noted.  Furthermore, there is no evidence of record to show 
that the appellant submitted a claim for service connection 
for PTSD prior to July 1995.

Accordingly, entitlement to an earlier effective date for 
service connection for PTSD has not been shown.



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

